DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 8, 13, 17 and 20 are amended. Claims 1-20 are allowed.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 12/15/2020 is withdrawn.

Applicant’s arguments regarding the objections to claims 1 and 13 have been fully considered and are persuasive. The objections of 12/15/2020 are withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 12/15/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(d) have been fully considered and are persuasive. The rejections of 12/15/2020 are overcome.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Abramov (US 6,087,920) teaches an inductor having an elongate structure with end caps (figure 1, reference numerals 14, 16) with a larger size than the central portion (abstract). The substrate has 
Minoue (US 8,274,022) teaches an induction heater for a stepped shaft having one heating coil (figure 1, reference numeral 1) surrounding a gear portion (figure 1, reference numeral 16) and a second heating coil (figure 1, reference numeral 2, surrounding a shaft portion (abstract, figure 1, reference numeral 15). While the cross section of the shaft does change in the vertical direction (figure 1), Minoue does not teach or suggest corresponding changes in mass to produce slower heater.
Courbat (US 2020/0163385) teaches an aerosol generating device (abstract) comprising an elongate susceptor ([0094], figure 3, reference numeral 22) surrounded by an inductor coil (figure 3, reference numeral 20). The susceptor may have any suitable cross section with a planar or flat cross sectional area [0054]. However, Courbat does not teach or suggest the cross sectional area of the susceptor varying along its length.
The prior art does not teach or suggest a cross section area of a first sleeve being smaller than a second sleeve along a transverse axis and the section sleeve having a bigger mass than the first sleeve such that increasing rate of temperature increase of the second sleeve is slower than that of the first sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747